June 5, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                UNION PACIFIC RAILROAD COMPANY, Appellant

NO. 14-12-00386-CV                      V.

               CHARLES SEBER AND BARBARA SEBER, Appellees
                          ____________________

      Today the Court heard appellees’ motion to dismiss the appeal from the judgment
signed by the court below on February 17, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by UNION
PACIFIC RAILROAD COMPANY.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.